DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending in the application and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
1/10/2020

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Annotated Watanuki Figures:


    PNG
    media_image1.png
    648
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    510
    655
    media_image2.png
    Greyscale

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanuki et al. (US 2010/0065027 A1) hereinafter Watanuki.
Claim 1:
Watanuki discloses an exhaust gas recirculation (EGR) valve connected to an EGR pipe configured to recirculate exhaust gas of an engine to an intake system and adjust an amount of the exhaust gas supplied to the intake system, the EGR valve comprising: [Fig. 2, Item 11] a recirculation passage through which the exhaust gas flows; [Fig. 2, Item 22b] a valve seat press-fitted onto an inner surface of the recirculation passage; [Fig. 2, Item 23] a valve body configured to sit on the valve seat; and [Fig. 2, Item 24] a shaft extending through an inside and outside of the recirculation passage and fixed to the valve body and configured to move the valve body relative to the valve seat, [Fig. 2, Item 25; Para. 0014] wherein corrosion-resistant coating is not provided on a portion of the inner surface of the recirculation passage that contacts a peripheral surface of the valve seat, and [annotation: no coating] the corrosion-resistant coating is provided on another portion of the inner surface of the recirculation passage that contacts an end surface of the valve seat in a direction of press-fitting. [Fig. 2, Item 31; annotation: coating]
Claim 2:
Watanuki, as shown in the rejection above, discloses all the limitations of claim 1.
Watanuki also discloses wherein the valve seat comprises a first portion press-fitted onto the inner surface of the recirculation passage and a second portion having a longer circumferential length of an outer surface than that of the first portion, the first portion having a first end surface that is an end surface in the direction of press-fitting, 

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5, claim 3 discloses, “herein the corrosion-resistant coating is provided on both the first contact surface and the second contact surface, and at least one of the corrosion-resistant coating interposed between the first end surface and the first contact surface and the corrosion-resistant coating interposed between the second end surface and the second contact surface is thinner than the corrosion-resistant coating on another portion.” Watanuki discloses in paragraph 17 that in an embodiment, the entire surface of the interior of the EGR passage may be covered in a coating and that some areas may be thicker than others depending on an expected amount of exhaust gas in that region. However, it would not be obvious or even possible to modify Watanuki to both exclude a coating in a portion as required by claim 1 while having it in the entire region which would anticipate claim 3. Therefore claim 3 is objected to as 
Regarding claims 6-7, Watanuki and Hatano (US 2012/0325183 A1) are the closest prior art of record regarding the limitations in claim 6. Watanuki discloses an EGR passage and valve with an anti-corrosion coating and Hatano discloses an EGR valve with a seal protecting the upper portion of the valve stem. However, Watanuki nor Hatano anticipate or render obvious, “a sealer press-fitted onto the housing and sealing a gap between the shaft and the housing, wherein the corrosion-resistant coating is provided on a part of the housing that ranges from an end of the housing on a recirculation passage side to a point beyond a contact portion between the housing and the sealer.” Claims 7 is objected to as being allowable but dependent on a rejected claim because of a dependence on claim 6.
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 8 is allowed for similar reasons as claim 6 is indicated as allowable. Claim 9 is allowed based on its dependence on an allowed independent claim..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bender et al. (US 6,631,707 B1), Masuda (US 4,497,335), Nishimura (US 4,044,737), Matsumoto et al. (US 4,106,449), Bircann et al. (US 5,685,519), Cao et al. (US 2017/0234273 A1), Frankenburg (US 6,182,684 B1), Cummings (US 2,369,025) each disclose EGR valves and/or valve seat inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747